Citation Nr: 1646199	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to June 23, 2016, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  VA granted service connection for bilateral hearing loss and PTSD in this decision, assigning them disability ratings of 0 and 10 percent, respectively.  VA subsequently increased these ratings, as reflected on the title sheet, in an August 2016 rating decision.

The Board remanded this case in June 2016 to have the Veteran examined for both appellate issues.  VA examined the Veteran in June 2016 for his PTSD.  VA, using an April 2016 VA audiological examination conducted for treatment purposes, did not examine the Veteran for compensation purposes, as the Board ordered.  However, VA explained in a June 2016 report that the April 2016 results sufficed because another examination so close in time would "likely provide no additional relevant evidence."  Given the foregoing, the Board finds VA complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has advanced this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's average pure tone thresholds were no greater than 72 in the right ear and 71 in the left ear and speech recognition scores were not less than 80 percent in the right ear and 82 percent in the left ear.
	
2.  During the pendency of the appeal, the Veteran was shown to have hearing loss, at worst, of level IV bilaterally in each ear.

3.  From August 2013, the Veteran's service-connected PTSD has not caused occupational and social impairment with reduced reliability and productivity.  Indeed, his symptoms have been predominantly mild.


CONCLUSIONS OF LAW

1.  A 10 percent evaluation for bilateral hearing is warranted, effective April 23, 2016, but not earlier, and the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal are in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  

VA examined the Veteran for both appellate issues in 2013 and 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations were adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran had a Board Hearing in June 2016 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

A July 2013 VA compensation examination and an April 2016 audiological examination are of record.  

The July 2013 VA examination yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 50, 60, 70, and 105 decibels, respectively, for an average over the four frequencies of interest of 72.5 decibels.  Test results of pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 50, 60, 85, and 5 decibels, respectively, for an average over the four frequencies of interest of 50 decibels.  Speech audiometry test results revealed speech recognition ability of 88% in the right ear and 92% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the July 2013 measurements results in assignment of Roman Numeral III to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column III.

The April 2016 audiological examination yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 50, 55, 65, and 105 decibels, respectively, for an average over the four frequencies of interest of 70 decibels.  Test results of pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 50, 55, 85, and 95 decibels, respectively, for an average over the four frequencies of interest of 71.25 decibels.  Speech audiometry test results revealed speech recognition ability of 80% in the right ear and 82% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the 2016 measurements results in assignment of Roman Numeral IV bilaterally, for the purpose of determining a disability rating.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column IV.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the VA examiners noted that the Veteran would likely have difficulty hearing in situations with conversational speech.  

Based on all the above evidence, the Board finds VA applied the Schedule for Rating Disabilities properly.  However, VA assigned the incorrect effective date of the increased rating.  VA assigned June 23, 2016 - the date of the audiological compensation report - as the date of increase in the August 2016 rating decision described above.  It should have assigned April 25, 2016 - the date VA examined the Veteran - as the date VA could "factually ascertain that [the Veteran's] disability ha[d] worsened."  

As such, the 10 percent rating is granted as of April 25, 2016, but not earlier.  A rating in excess of 10 percent is denied.

PTSD

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

VA has rated the Veteran's PTSD as 30 percent disabling.  A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds an increase is not warranted.

No medical professional is currently treating the Veteran for his PTSD.  Therefore, the VA compensation examinations in 2013 and 2016 are the only medical evidence of record.

When VA examined the Veteran in 2013, the Veteran stated he had a "good relationship" with his three children.  He also noted that he had been married for ten years, but he divorced his wife in approximately 2003.  He lived in "an in-law apartment [with one of his children] and he ha[d] several good friends."  The examiner noted the Veteran's most prominent symptoms were depressed mood, anxiety, and mild memory loss.  Based on the foregoing, the examiner found the Veteran had "occupational and social impairment due to mild or transient symptoms."  

The Veteran testified before the undersigned in June 2016.  He testified that "nightmares" were the "main problem" resulting from his PTSD and that he did not have panic attacks.  Transcript, page 5.  He also testified that he saw his children "very often."  Id., at 5-6.

VA again examined the Veteran again in June 2016, but the findings in 2016 mirrored those in 2013.  The examiner noted the Veteran "has continued to live in an in-law apartment in his son's home."  Moreover, he had "very good relationships with the occupants of the house - his son, daughter-in-law, and three grandchildren.  The Veteran noted that "he was an avid golfer for many years but had to give it up, along with many other activities, following a stroke in 2014."  The examiner noted the Veteran's most prominent symptoms were anxiety, chronic sleep impairment, and mild memory loss.  In summation, the examiner found the "nature, frequency, and severity of the Veteran's psychiatric symptoms continue to meet the DSM criteria for PTSD and remain at approximately the same level" as his 2013 VA examination.  Thus, as in 2013, this examiner found the Veteran had "occupational and social impairment due to mild or transient symptoms."  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted, when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The Veteran does not exhibit the symptoms required for a 50 percent or higher rating.  Indeed, both examiners described his symptoms as "mild," highlighting the positive relationships he has with his children.  Additionally, he did not exhibit panic attacks, flattened affect, or impaired speech.  The Board recognizes the Veteran has consistently reported symptoms such as intrusive thoughts, sleep disturbances, and anxiety.  However, as noted, chronic sleep impairment is a component of a 30 percent rating, and the very reason the Veteran was awarded such a rating.  Moreover, the effect of these symptoms on the Veteran's occupational and social functioning appears to be mild to moderate at best, as indicated by the GAF score GAF of 60 assigned in 2013 and, endorsed but not formally assigned, in 2016.  A GAF of 60 is commensurate with moderate symptoms, a GAF of 61 is commensurate with mild symptoms.

As described, the Veteran does meet the criteria for PTSD, but his condition is appropriately rated at this time based on the medical evidence of record and the Veteran's testimony.

As such, a rating in excess of 30 percent for PTSD is denied.

Extraschedular

The Veteran has not sought consideration of 38 C.F.R. § 3.321(b)(1).  Moreover, the record has not reasonably raised it.  Therefore, extraschedular discussion is not warranted.   See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A 10 percent rating for service-connected bilateral hearing loss is granted, effective April 25, 2016, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for bilateral hearing loss is denied.

An initial disability rating in excess of 30 percent for PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


